DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 5/24/2022, which has been entered and made of record.  Claim 1-4, 6-7, 9, 12-17, 20 are amended.  No claims are cancelled or added.  Claims 1-20 are pending in the application. 

Allowable Subject Matter
 	Claims 1-20 are allowed.

 	The following is the examiner’s statement of reasons for allowance:

	Examiner generally agrees with Applicant’s arguments regarding the currently amended independent claims in light of prior arts combination of Bodolec, Mao and Taek [see remarks page 10-16]. After an updated search and interpretation, Examiner finds the amended independent claims to be allowable.

	Regarding claim 1, none of the prior arts of record alone or in a reasonable combination discloses:
…display a second GUI, which indicates a message thread of the message application and is disposed at a location spaced from the first GUI, through the display in the AR, and based on detecting, through the at least one sensor, a first gesture of moving an avatar from the first GUI to the second GUI, display a message transmitted and received between the user device and another user device corresponding to the moved avatar through the display in the AR, and wherein the message is rendered as a 3 dimensional (3D) image.

Regarding claim 12, none of the prior arts of record alone or in a reasonable combination discloses:
…render a second GUI, which is to be displayed in the AR through the first display, as a 3D image, transmit the rendered second GUI to the AR device through the second communication circuit, detect through the at least one sensor, a first gesture of moving an avatar from the first GUI to the second GUI, render a message transmitted and received between the user device and another user device corresponding to the moved avatar, as a 3D image, and transmit the rendered message to the AR device through the second communication circuit, and wherein
	The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619